TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00428-CV



                                 Charlie Ray Taylor, Appellant

                                                 v.

   State of Texas; Governor Rick Perry; Susan Combs, Comptroller of Public Accounts;
                          and Senator Rodney Ellis, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-07-001046, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Charlie Ray Taylor appeals a take-nothing summary judgment granted on his

claims of wrongful imprisonment and civil rights violations. He contends that the trial court failed

to provide a court reporter. He complains that he has never had a probable cause finding, an arrest

warrant, a reading of Miranda rights, a complete jury, a proper prosecutor, or a properly assessed

sentence in the Walker County felony conviction that has resulted in his imprisonment for life.

Appellees sought summary judgment contending that Taylor’s complaints failed as a matter of law.

The trial court granted the motion. We affirm.

               Taylor complains on appeal that he was deprived of a court reporter’s record from

the hearing on his motion for summary judgment. The clerk’s record does not reveal that Taylor

requested at the trial court level that a reporter be present. This error is not properly preserved

for appellate review. See Tex. R. App. P. 33.1. More important, reporters are neither necessary
nor appropriate at summary-judgment hearings because no testimony is received. Schneider Nat’l

Carriers, Inc. v. Bates, 147 S.W.3d 264, 291 n.141 (Tex. 2004); see also Tex. R. Civ. P. 166a(c);

Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 677 (Tex. 1979). Taylor has not demonstrated

error in the absence of a reporter’s record in this case.

                Taylor contends that the trial court erred by granting summary judgment on his claim

for compensation for wrongful imprisonment. See Tex. Civ. Prac. & Rem. Code Ann. § 103.003

(West Supp. 2009). Appellees sought summary judgment contending that Taylor failed to allege the

facts required to qualify for relief under this statute. A person is entitled to compensation under that

statute only if the person either has received a full pardon on the basis of innocence for the crime

for which the person was sentenced or has been granted relief on the basis of actual innocence of

the crime for which the person was sentenced. Id. Taylor does not allege that he meets either

condition. To the contrary, he states that he is in prison. The trial court did not err by granting

summary judgment on this claim.

                Taylor complains that many aspects of the conduct of his case leading to the

conviction for which he is imprisoned violated the constitution and statutes. He states that he

has raised these issues on appeal and by petition for writ of habeas corpus. Appellees sought

summary judgment on the basis that Taylor failed to allege or offer evidence that these appellees

were responsible for the alleged denials of rights. The record contains no indication that Taylor

amended his allegations or filed any evidence supporting his claims. Because Taylor failed to file

any evidence supporting his claims, the trial court did not err by granting summary judgment. See




                                                   2
Tex. R. Civ. P. 166a(i); Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex. 2008); King Ranch, Inc. v.

Chapman, 118 S.W.3d 742, 751 (Tex. 2003).

              Affirmed.




                                            G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Affirmed

Filed: December 2, 2009




                                               3